     Case: 5:21-cv-00192-DCR Doc #: 1 Filed: 07/12/21 Page: 1 of 4 - Page ID#: 1




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION AT LEXINGTON
                                 CASE NO.: __________

                                    ELECTRONICALLY FILED
JOHN DOE                                                                               PLAINTIFF

v.

GEORGETOWN COLLEGE;                                                                DEFENDANTS
LEAH CASTLEMAN, in her official and
individual capacity; ROBERT FULTZ, in his
official and individual capacity; PATRICIA
GAETZ, in her official and individual capacity;
JOHN JOHNSON, in his official and individual
capacity; TIERA MASON, in her official and
individual capacity; ROGER WARD, in his
official and individual capacity.


                                    NOTICE OF REMOVAL


        Please take notice the Defendants Georgetown College, Leah Castleman, in her official and

individual capacity, Robert Fultz, in his official and individual capacity, Patricia Gaetz, in her

official and individual capacity, John Johnson, in his official and individual capacity, Tiera Mason,

in her official and individual capacity, and Roger Ward, in his official and individual capacity,

(hereinafter, "the Defendants"), have removed this action from the Scott Circuit Court Civil

Division to the United States District Court for the Eastern District of Kentucky. Scott Circuit

Court is located within the jury division of the United States District Court for the Eastern District

of Kentucky, Central Division. Copies of all process, pleadings, and orders of record are attached

hereto and made a part hereof.

                                  GROUNDS FOR REMOVAL

        1.     Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s

claims for gender discrimination under 20 U.S.C. § 1681, otherwise known as Title IX. The
   Case: 5:21-cv-00192-DCR Doc #: 1 Filed: 07/12/21 Page: 2 of 4 - Page ID#: 2




Defendants may therefore remove this action to this Court pursuant to 28 U.S.C. § 1441(a) and (c)

because this action includes claims arising under the Constitution, laws, or treaties of the United

States.

          2.   This Court has supplemental jurisdiction over all remaining claims in this action

including: Plaintiff’s claims for breach of contract (Count I), breach of the covenant of goof faith

and fair dealing (Count II), and negligence (Count IV). These claims are “so related to claims in

the action with such original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.” 28 U.S.C. § 1367(a). As such, removal of the entire

action is proper and consistent with 28 U.S.C. § 1367.

          3.   Plaintiff commenced this action in the Scott Circuit Court by filing a Complaint on

June 21, 2021 styled John Doe v. LEAH CASTLEMAN, in her official and individual capacity;

ROBERT FULTZ, in his official and individual capacity; PATRICIA GAETZ, in her official and

individual capacity; JOHN JOHNSON, in his official and individual capacity; TIERA MASON, in

her official and individual capacity; ROGER WARD, in his official and individual capacity, Civil

Action No. 21-CI-00389. The Plaintiff’s Complaint seeks an order compelling Defendants to

comply with Title IX, removal of disciplinary charges and findings on the Plaintiff’s disciplinary

record, compensatory damages, and punitive damages.

          4.   This Notice of Removal is timely filed, pursuant to 28 U.S.C § 1446(b)(1) because

it has been filed within thirty days of receipt of a copy of the Complaint. The first Defendant to

receive a copy of the Complaint did so on June 24, 2021.

          5.   Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders of

record in this matter, including this Defendants’ Notice of Removal filed in the state court, are




                                   Federal Notice of Removal - 2
   Case: 5:21-cv-00192-DCR Doc #: 1 Filed: 07/12/21 Page: 3 of 4 - Page ID#: 3




attached hereto as Exhibit A. A copy of the docket summary from the Scott County Circuit Court

is attached as Exhibit B.

       6.      The Court’s exercise of federal question jurisdiction is proper pursuant to 28 U.S.C.

§ 1441(a) and (c) because Plaintiff’s claims in the civil action against Defendants include alleged

violations of 20 U.S.C. § 1681. This Court has original jurisdiction over these constitutional claims

pursuant to 28 U.S.C. § 1331. This Court has supplemental jurisdiction over the related state law

claims pursuant to 28 U.S.C. § 1367 because they "derive from a common nucleus of operative

fact" with the original federal claims. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966). All claims arise out of incidents from the fall of 2019 until the spring of 2020, at

Georgetown College in Georgetown, Kentucky, involving Plaintiff and Defendants wherein

Plaintiff claims Defendants discriminated against him during a Title IX investigation regarding a

sexual assault allegation. Plaintiff also alleges that Defendants breached the contractual

relationship that existed during the Title IX investigation. (Compl. at pgs. 3-10, lines 9-83).

       7.      By removing this action to this Court, the Defendants do not waive any defenses

available to them, and expressly reserve the right to assert all such defenses.

       8.      Pursuant to 28 U.S.C. § 1446(b)(2) no other defendants have been properly joined

and served. As such, no consent to removal is necessary.

       WHEREFORE, the Defendants respectfully requests this Court assume jurisdiction over

the above-captioned case.




                                    Federal Notice of Removal - 3
   Case: 5:21-cv-00192-DCR Doc #: 1 Filed: 07/12/21 Page: 4 of 4 - Page ID#: 4




                                             FREEMAN MATHIS & GARY, LLP

                                             s/Tia J. Combs
                                             Casey C. Stansbury
                                             Tia J. Combs
                                             2525 Harrodsburg Road, Suite 500
                                             Lexington, KY 40504
                                             cstansbury@fmglaw.com
                                             tcombs@fmglaw.com
                                             Counsel for Defendants
                                CERTIFICATE OF SERVICE
       This is to certify that the foregoing has been served, via first class USPS, postage prepaid,

and via email on this the 12th day of July 2021, upon the following:

       Kevan Morgan
       Morgan Law Office, PLC
       130 N. Hamilton St.
       Ste 103
       Georgetown, KY 40324
       Counsel for the Plaintiff

       James M. Francis
       Francis Law Firm, PLLC
       4071 Tates Creek Centre Dr.
       Ste 304
       Lexington, KY 40517
       Counsel for the Plaintiff
                                             s/Tia J. Combs
                                             Counsel for Defendants




                                   Federal Notice of Removal - 4
